UNITED STATES COURT OF INTERNATIONAL TRADE                                            FORM 7A

ALUDIUM TRANSI-ORMACION DE
PRODUCTOS,

                                        Plaintiff,                                   21-00260
                                                                         Court No.
             v.

UNITED STATES,

                                         Defendant.



                                    NOTICE OF DISMISSAL

       PLEASE TAKE NOTICE that plaintiff, pursuant to Rule 41(a)(1)(A)(i) of the Rules of
the United States Court of International Trade, hereby dismisses this action.

         June 21, 2021
Dated:
                                                /s/ Nancy A. Noonan

                                                           Attorney for Plaintiff
                                                1717 K Street, NW

                                                               Street Address
                                                Washington, D.C. 20006-5344

                                                          City, State and Zip Code
                                                202-857-6479

                                                                    Telephone No.

                                         Order of Dismissal

         This action, having been voluntarily noticed for dismissal by plaintiff, is dismissed.

Dated:                                          Clerk, U. S. Court of International Trade


                                                By:
                                                                    Deputy Clerk
